DETAILED ACTION
This action is in response to amendments and remarks filed 02/19/2021 in which claims 1, 6, 12 and 19 have been amended, claims 21 has been newly added and claim 3 has been canceled, and claims 1-2 and 4-21 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
It is additionally noted that to any arguments with regard to an order of disclosed method steps: “"selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results"; MPEP 2144.04 (IV)(C)”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 11-13, 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,673,321B2 (hereinafter “Weakly”) in view of US6,797,179 (hereinafter “Arnaud”), CN 101224408 A (hereinafter “Bingjun”, where citation are to the attached English Machine Translation), Al-sayed MA, Mahmoud MK, Hamdy A, Khaled ZM, Abbas MA. Reverse Osmosis Pretreatment: Removal of Iron in Groundwater Desalination Plant in Shupramant-Giza - A Case Study. Curr World Environ 2012;7(1):23-32 (hereinafter “Al-Sayed”), US 4,105,556 (hereinafter “D’Amaddio”) and Nissim Nadav, Boron removal from seawater reverse osmosis permeate utilizing selective ion exchange resin, Desalination, Volume 124, Issues 1–3, 1999, Pages 131-135 (hereinafter “Nadav”).
Regarding claim 1 Weakly discloses a system comprising: 
an electro-coagulation unit 210 that receives wastewater from a wastewater source 14, performs an electro-coagulation treatment on the wastewater using one or more EC cells, and produces a first fluid stream that comprises one or more solid materials (i.e. 51) and a liquid effluent (i.e. 52); 
a solids separation unit (260, 261 or 262) coupled downstream of and in fluid communication with the electro-coagulation unit that separates at least a portion of the solid materials in the first fluid stream from the liquid effluent; and
a filter comprising a metal-bearing filtration media (262 or 264) coupled downstream of and in fluid communication with the solids separation unit that filters the liquid effluent from the solids separation unit to produce a treated water stream (i.e. 64), wherein the metal-bearing filtration media comprises MnO2 i.e. “a bed of granulated resin-based manganese oxide (known in the art as "green sands")” (where the embodiment of Fig. 5 and C10/L28-54 best meets the claims and where the treatment is best described in detail with regard to the embodiment of Fig. 1, C3/L59-C5/L12, i.e. items 51, 52 and 64 cited above).
With regard to the added limitations “wherein the solids separation unit is directly coupled to the electro-coagulation unit via a conduit disposed between the solids separation unit and the electrocoagulation unit” and “wherein the filter is directly coupled to the solids separation unit via a conduit disposed between the filter and the solids separation unit”, this is 
With regard to a sand filter, Weakly further discloses “[w]hile not shown specifically in FIG. 1, but further illustrated schematically in FIG. 4, a plurality of filter media 60, 160, 161, 162, 163, 164, such as beds of granulated or beaded activated carbon to further adsorb additional metal particles followed or preceded by sand filtration to remove other suspended solids, can be used in the process of this invention. Other filtration or adsorption media can also be used, as well as other filtration process variations depending on the metals being removed, as will be explained in more detail below”; C5/L27-37.  The embodiment of Figure 5 is seen to be a specific embodiment of the general embodiment shown in Fig 4 where one example of further filtration steps as alluded to in the above quoted section as specifically detailed. In Fig. 5 it is shown the sequence of process steps of 214 (Electro coagulation)->266 (MnO2 metal bearing filter)->267 (carbon filter)->268 (sand filter); where the sand filter is a conventional filter media as it filters based on size exclusion and is differentiated from the MnO2 green sand filter (C5/L1-37, C8/L5-17, C10/L27-54). This is seen to disclose the order (EC unit) -> (Metal-bearing Filtration media) -> (Sand/Solids Separation Unit) (because a conventional sand filter may be considered both).   However, as it is disclosed the sand filter may follow or precede the other steps and thus it would have been obvious to move the sand filter to before the metal-bearing 
EC -> Sand -> Sand -> Metal-bearing; and thus renders obvious the claimed sequence of treatment units.
Similarly steps 212-261-262 of Fig. 5 are seen to disclose the order (EC unit) -> (Solids Separation Unit) -> (Metal-bearing Filtration media); and because it is disclosed a sand filter may follow or precede the other filter steps it would thus have been obvious to included additionally a sand filter after the steel wool suspended solids filter 261, this results in the sequence:
EC -> Steel Wool -> Sand -> Metal-bearing; and thus separately renders obvious the claimed sequence of treatment units.
Note: “directly coupled … via a conduit” is interpreted to mean that the units are connected directly with a conduit such that fluid flows directly from one unit to the other without any fluid branching off or bypassing the units, but allows further intervening structure such as a sand filter, as is disclosed by Weakly.
Weakly does not disclose (1) wherein the one or more pairs of EC cells apply a direct current voltage to the wastewater, as claimed; or (2) the metal-bearing filtration media pore size as claimed; or (3) a reverse osmosis unit downstream the filter comprising a metal-bearing filtration media as claimed, or (4) a RO surge tank as claimed, or (5) a resin treatment unit downstream of the RO unit as claimed.
However, with regard to (1) direct current EC cells, Arnaud discloses a system for removing dissolved metals from wastewater by electrocoagulation (Abstract) which comprises multiple EC cells (which may be considered multiple pairs) were in the EC cells apply a direct 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly by substituting for the EC unit one as disclosed by Arnaud that uses DC ionization cells because this involves the simple substitution of known electrocoagulation filtration systems to obtain the predictable result of metals removal by electrocoagulation treatment.
With regard to (2) the metal-bearing filtration media pore size, Weakly is entirely silent to the pore size of the green sand used, however Bingjun discloses a resin-based manganese oxide heavy metal adsorbent wherein the mean pore size is 0.5-10 nm (Abstract, Claim 1, Examples/Embodiments). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud by using the resin-based manganese oxide adsorbent having a mean pore size is 0.5-10 nm as disclosed by Bingjun because this involves the simple substitution of known resin-based manganese oxide adsorbents to provide the predictable result of effective metal filtration.
With regard to (3) a reverse osmosis unit downs stream of the metal bearing/green sand filter, Weakly discloses that the application of the filter/process are to remove dissolved metals from water generally/broadly, including natural sources (C1/L16-43) and that “[o]ther filtration or adsorption media can also be used, as well as other filtration process variations depending on the metals being removed” C5/L27-37) but does not specifically disclose use of reverse osmosis. However Al-Sayed discloses that it is known to use green sand filtration (i.e. such as in Weakly) 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud and Bingjun by additionally including a reverse osmosis unit downstream of the green sand filter as disclosed by Al-Sayed because green sand filtration is known to be used as a pre-treatment before reverse osmosis filtration to further purify water from a natural source, in order to remove iron in the feed water to prevent membrane fouling of groundwater reverse osmosis plant (Al-Sayed Abstract; pg. 25 left column full papa; pg. 26, “Potassium Permanganate and Depth Filtration section”; pg. 27 “Manganese Greensand” Section). This will result in “a reverse osmosis unit coupled downstream of and in fluid communication with the filter comprising a metal-bearing filtration media that performs a reverse osmosis treatment on the treated water stream to produce a reverse-osmosis treated water stream” as claimed.
With regard to (4) an RO surge tank, D’Amaddio discloses it is known to provide a surge tank 36 between a filter 30 and a downstream reverse osmosis unit 40 (i.e. wherein the reverse osmosis surge tank is directly coupled to the filter via a conduit disposed between the reverse osmosis surge tank and the filter, wherein the reverse osmosis unit is directly coupled to the reverse osmosis surge tank via a conduit disposed between the reverse osmosis unit and the reverse osmosis surge tank) so that the RO process is only run when there is a sufficient volume of fluid to be treated (Figure and C4/L13-18). 
prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud, Bingjun and Al-Sayed by additionally including a reverse osmosis surge tank directly coupled to the filter via a conduit disposed between the reverse osmosis surge tank and the filter, wherein the reverse osmosis unit is directly coupled to the reverse osmosis surge tank via a conduit disposed between the reverse osmosis unit and the reverse osmosis surge tank as disclosed by D’Amaddio so that the RO process is only run when there is a sufficient volume of fluid to be treated (C4/L13-18). This will result in “a reverse osmosis surge tank disposed between the filter and the reverse osmosis unit, wherein the reverse osmosis surge tank is directly coupled to the filter via a conduit disposed between the reverse osmosis surge tank and the filter, wherein the reverse osmosis unit is directly coupled to the reverse osmosis surge tank via a conduit disposed between the reverse osmosis unit and the reverse osmosis surge tank”
With regard to (5) a resin treatment unit downstream of the RO unit, Nadav discloses that it is known to use ion exchange resin treatment of RO permeate i.e. to removal remaining residual boron from seawater desalination (Abstract, throughout but especially “1. Introduction” and “2.2. Operation” sections).
Therefore it would have been obvious to one of skill in the art to modify the system of Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio by additionally including a ion exchange resin unit downstream of the RO filter unit as disclosed by Nadav because ion exchange resin filtration is known to be used as a post-treatment after reverse osmosis filtration to further purify water from a seawater source, in order to remove residual boron in the RO permeate to render it safe (Nadav Abstract, throughout but especially “1. Introduction” and “2.2. Operation” sections). This will result in “a resin treatment unit coupled downstream of and in 
Regarding claim 4 Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav discloses the system of claim 1 wherein the treated water stream is used in further operations (i.e. steps 265, 214, 266, 267, 268), and while it is not disclosed that there is specifically “a conduit” coupled downstream of and in in fluid communication with the filter comprising a metal-bearing filtration media that transports the treated water stream to the further operations, such a conduit must be inherent in order to transport the water between processes i.e. such that the water flow through the treatment units is as described i.e. in gallons/hour; Fig. 5 and C10/L28-54.
Regarding claim 5 Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav discloses the system of claim 1 but does not disclose a conduit coupled downstream of and in fluid communication with the reverse osmosis unit that transports the reverse-osmosis treated water stream to a location for disposal or use in further operations as claimed.
However D’Amaddio discloses a conduit coupled downstream of and in fluid communication with the reverse osmosis unit that transports the reverse-osmosis treated water stream to a tank 44 i.e. a location for disposal or use in further operations (C4/L13-35).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav by additionally including a conduit coupled downstream of and in fluid communication with the reverse osmosis unit that transports the reverse-osmosis treated water stream to a location for disposal or use in further operations as disclosed by D’Amaddio because this is a known means to handle the effluent from a reverse osmosis unit. 
Regarding claim 6 Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav discloses the system of claim 1 but does not disclose a conduit coupled downstream of and in fluid communication with the resin treatment unit that transports the resin-treated water stream to a location for disposal or use in further operations as claimed. However it would further have been obvious to one of skill in the art to use a conduit to transport the treated water as this is a well-known means of transporting water. Therefore it would have been obvious to modify the system of Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav by using a conduit coupled downstream of and in in fluid communication with the resin treatment unit that transports the treated water stream to the next process.
Regarding claim 11 Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav discloses the system of claim 1 wherein the system is not disclosed to include an ultra-filtration unit or a resin treatment unit. 
Regarding claim 12 and 18 Weakly discloses a method comprising: 
providing wastewater at a job site (water provided from the Wellington/Ore mine, and others); 
performing an electro-coagulation treatment 10/210 on the wastewater to produce a first fluid stream that comprises one or more solid materials 51 and liquid effluent 52; 
separating at least a portion of the solid materials from the liquid effluent (i.e. via 60, 260, 261, 262, or 264); and 
filtering at least a portion of the liquid effluent through a filter comprising a metal bearing filtration media (60, 262 or 264) to produce a treated water stream, wherein the metal-bearing filtration media comprises MnO2 i.e. “a bed of granulated resin-based manganese oxide (known in the art as "green sands")” (where the embodiments of Fig. 5; C10/L28-54 and Fig. 1, C3/L59-C5/L12, meet the limitations of claim 12).
With regard to a sand filter, Weakly further discloses “[w]hile not shown specifically in FIG. 1, but further illustrated schematically in FIG. 4, a plurality of filter media 60, 160, 161, 162, 163, 164, such as beds of granulated or beaded activated carbon to further adsorb additional metal particles followed or preceded by sand filtration to remove other suspended solids, can be used in the process of this invention. Other filtration or adsorption media can also be used, as well as other filtration process variations depending on the metals being removed, as will be explained in more detail below”; C5/L27-37.  The embodiment of Figure 5 is seen to be a specific embodiment of the general embodiment shown in Fig 4 where one example of further filtration steps as alluded to in the above quoted section as specifically detailed. In Fig. 5 it is shown the sequence of process steps of 214 (Electro coagulation)->266 (MnO2 metal bearing filter)->267 (carbon filter)->268 (sand filter); where the sand filter is a conventional filter media as it filters based on size exclusion and is differentiated from the MnO2 green sand filter (C5/L1-37, C8/L5-17, C10/L27-54). This is seen to disclose the order (EC unit) -> (Metal-bearing Filtration media) -> (Sand/Solids Separation Unit) (because a conventional sand filter may be considered both).   However, as it is disclosed the sand filter may follow or precede the other steps and thus it would have been obvious to move the sand filter to before the metal-bearing filter 266, and further it would have been obvious to merely duplicate the as disclosed sand filter to provide further filtration, see MPEP 2144.04, this results in the sequence:
EC -> Sand -> Sand -> Metal-bearing; and thus renders obvious the claimed sequence of treatment units.

EC -> Steel Wool -> Sand -> Metal-bearing; and thus separately renders obvious the claimed sequence of treatment units.
Note: “directly coupled … via a conduit” is interpreted to mean that the units are connected directly with a conduit such that fluid flows directly from one unit to the other without any fluid branching off or bypassing the units, but allows further intervening structure such as a sand filter, as is disclosed by Weakly.
Weakly does not disclose (1) wherein the one or more pairs of EC cells apply a direct current voltage to the wastewater, as claimed; or (2) the metal-bearing filtration media pore size as claimed; or (3) a reverse osmosis unit downstream the filter comprising a metal-bearing filtration media as claimed, or (4) a RO surge tank as claimed, or (5) a resin treatment unit downstream of the RO unit as claimed.
However, with regard to (1) direct current EC cells, Arnaud discloses a system for removing dissolved metals from wastewater by electrocoagulation (Abstract) which comprises multiple EC cells (which may be considered multiple pairs) were in the EC cells apply a direct current voltage to the wastewater and are configured to ionize, wherein the ionized EC cell is configured to produce ions that enter into the wastewater (C4/L11-47, C5/L33-52; C7/L27-35; C11/L49-C12/L62).
prima facie obvious to one of ordinary skill in the art to modify the system of Weakly by substituting for the EC unit one as disclosed by Arnaud that uses DC ionization cells because this involves the simple substitution of known electrocoagulation filtration systems to obtain the predictable result of metals removal by electrocoagulation treatment.
With regard to (2) the metal-bearing filtration media pore size, Weakly is entirely silent to the pore size of the green sand used, however Bingjun discloses a resin-based manganese oxide heavy metal adsorbent wherein the mean pore size is 0.5-10 nm (Abstract, Claim 1, Examples/Embodiments). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud, Enos and D’Amaddio by using the resin-based manganese oxide adsorbent having a mean pore size is 0.5-10 nm as disclosed by Bingjun because this involves the simple substitution of known resin-based manganese oxide adsorbents to provide the predictable result of effective metal filtration.
With regard to (3) a reverse osmosis unit downs stream of the metal bearing/green sand filter, Weakly discloses that the application of the filter/process are to remove dissolved metals from water generally/broadly, including natural sources (C1/L16-43) and that “[o]ther filtration or adsorption media can also be used, as well as other filtration process variations depending on the metals being removed” C5/L27-37) but does not specifically disclose use of reverse osmosis. However Al-Sayed discloses that it is known to use green sand filtration (i.e. such as in Weakly) to pre-treat water being sent to reverse osmosis filtration i.e. for desalination, in order to remove iron in the feed water to prevent membrane fouling of groundwater reverse osmosis plant 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud and Bingjun by additionally including a reverse osmosis unit downstream of the green sand filter as disclosed by Al-Sayed because green sand filtration is known to be used as a pre-treatment before reverse osmosis filtration to further purify water from a natural source, in order to remove iron in the feed water to prevent membrane fouling of groundwater reverse osmosis plant (Al-Sayed Abstract; pg. 25 left column full papa; pg. 26, “Potassium Permanganate and Depth Filtration section”; pg. 27 “Manganese Greensand” Section). This will result in “a reverse osmosis unit coupled downstream of and in fluid communication with the filter comprising a metal-bearing filtration media that performs a reverse osmosis treatment on the treated water stream to produce a reverse-osmosis treated water stream” as claimed.
With regard to (4) an RO surge tank, D’Amaddio discloses it is known to provide a surge tank 36 between a filter 30 and a downstream reverse osmosis unit 40 (i.e. wherein the reverse osmosis surge tank is directly coupled to the filter via a conduit disposed between the reverse osmosis surge tank and the filter, wherein the reverse osmosis unit is directly coupled to the reverse osmosis surge tank via a conduit disposed between the reverse osmosis unit and the reverse osmosis surge tank) so that the RO process is only run when there is a sufficient volume of fluid to be treated (Figure and C4/L13-18). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud, Bingjun and Al-Sayed by additionally including a reverse osmosis surge tank directly coupled to the filter via a conduit D’Amaddio so that the RO process is only run when there is a sufficient volume of fluid to be treated (C4/L13-18). This will result in “a reverse osmosis surge tank disposed between the filter and the reverse osmosis unit, wherein the reverse osmosis surge tank is directly coupled to the filter via a conduit disposed between the reverse osmosis surge tank and the filter, wherein the reverse osmosis unit is directly coupled to the reverse osmosis surge tank via a conduit disposed between the reverse osmosis unit and the reverse osmosis surge tank”
With regard to (5) a resin treatment unit downstream of the RO unit, Nadav discloses that it is known to use ion exchange resin treatment of RO permeate i.e. to removal remaining residual boron from seawater desalination (Abstract, throughout but especially “1. Introduction” and “2.2. Operation” sections).
Therefore it would have been obvious to one of skill in the art to modify the system of Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio by additionally including a ion exchange resin unit downstream of the RO filter unit as disclosed by Nadav because ion exchange resin filtration is known to be used as a post-treatment after reverse osmosis filtration to further purify water from a seawater source, in order to remove residual boron in the RO permeate to render it safe (Nadav Abstract, throughout but especially “1. Introduction” and “2.2. Operation” sections). This will result in “a resin treatment unit coupled downstream of and in fluid communication with the reverse osmosis unit configured to perform a resin polish treatment on the reverse-osmosis treated water stream to produce a resin-treated water stream” as claimed.
Regarding claim 13 Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav discloses the method of claim 12 further comprising the step of filtering at least a portion of the liquid effluent through a filter comprising a sand filtration media (i.e. 262) before the step of filtering at least a portion of the liquid effluent through the filter comprising a metal-bearing filtration media (i.e. 264). 
Regarding claim 16 Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav discloses the method of claim 12 wherein the wastewater comprises an initial concentration of arsenic, and the concentration of arsenic in the treated water stream is less than about 1% of the original arsenic concentration in the wastewater (“to remove any residual arsenic”; i.e. all arsenic is removed, Weakly C5/L53-54). 
Regarding claim 17 Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav discloses the method of claim 12 wherein the treated water stream (i.e. that is not treated in an ultra-filtration treatment. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav further in view of US2009/0038961A1 (hereinafter “Denton”) and US5814230 (hereinafter “Willis”).
Regarding claim 2 Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav discloses the system of claim 1 but does not disclose the solids separation unit comprises a weir tank. However, Denton discloses a similar electrocoagulation system wherein the EC unit is followed by solids separation unit which comprises a flocculation tank (Fig. 1) but it is not disclosed to specifically be a weir tank. However it is well known to use weir’s to Willis (C6/L25-45, C8/14-15, and C9/L44-52).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav by including a flocculation tank after the EC unit as discoed by Denton to further remove solids and to use a weir for controlling the outlet of the flocculation tank as disclosed by Willis because this is a well-known method of control liquid level and output of flocculation tanks (Willis C6/L25-45, C8/14-15, C9/L44-52). 

Claim 7-10 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav further in view of US2009/0038961A1 (hereinafter “Denton”).
Regarding claim 7 Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav discloses the system of claim 1 but does not disclose (claim 7) wherein one or more components of the system are communicatively coupled to an information handling system at a remote location that receives data from the one or more components of the system and operates one or more components of the system or (claim 8) wherein the information handling system receives data relating to a concentration of one or more contaminants in the treated water stream. 
However Denton discloses a similar electrocoagulation system wherein one or more components of the system are communicatively coupled to an information handling system (Computer 33) at a remote location (33 is pictured as separate/remote from the processing equipment) that receives data from the one or more components of the system and operates one or more components of the system; wherein the information handling system receives data 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav by including an information handling system at a remote location that receives data from the one or more components of the system and operates one or more components of the system, wherein the information handling system receives data relating to a concentration of one or more contaminants in the treated water stream as disclosed by Denton to monitor or record process information.
Regarding claim 9-10 and 14-15 Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav discloses the system of claim 1, 12 and 19 but does not disclose (claim 9) further comprising a water quality monitoring unit coupled downstream of and in fluid communication with the filter comprising a metal bearing filtration media that monitors the concentration of one or more contaminants in the treated water stream or (claim 10) wherein the water quality monitoring unit is communicatively coupled to an information handling system that receives data relating to the concentration of one or more contaminants in the treated water stream or (claim 14) determining the concentration of one or more contaminants in the treated water stream or (claim 15) wherein data relating to the concentration of one or more contaminants in the treated water stream is sent to an information handling system at a remote location. 
However Denton discloses a similar electrocoagulation system having a water quality monitoring unit 73/77 coupled downstream of and in fluid communication with the filter comprising a metal-bearing filtration media that monitors the concentration of one or more 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud, Bingjun and Al-Sayed and D’Amaddio and Nadav by including a water quality monitoring unit coupled downstream of and in fluid communication with the filter comprising a metal bearing filtration media that monitors the concentration of one or more contaminants in the treated water stream and wherein the water quality monitoring unit is communicatively coupled to an information handling system that receives data relating to the concentration of one or more contaminants in the treated water stream as disclosed by Denton to monitor or record process information.

Claims 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weakly in view of Arnaud, Bingjun and Al-Sayed and Nadav.
Regarding claim 19 Weakly discloses a system comprising: 
an electro-coagulation unit 212 that receives wastewater from a wastewater source 14, performs an electro-coagulation treatment on the wastewater using one or more EC cells, and produces a first fluid stream that comprises one or more solid materials (i.e. 51) and a liquid effluent (i.e. 52); 
a solids separation unit (261) coupled downstream of and in fluid communication with the electro-coagulation unit that separates at least a portion of the solid materials in the first fluid stream from the liquid effluent; and

and with regard to a filter comprising a metal-bearing filtration media being coupled directly downstream of the sand filter 262, if “directly coupled” is interpreted to mean no intervening structure then this is not directly disclosed by Weakly, but would involve the mere duplication of the disclosed filter 262, which would have been obvious to increase the greensand treatment capacity of the system, however as detailed in the rejection of claim 1 the term “directly coupled” is interpreted to mean that the units are connected directly with a conduit such that fluid flows directly from one unit to the other without any fluid branching off or bypassing the units, but allows further intervening structure such as a sand filter, as is disclosed by Weakly as the filter comprising a metal-bearing filtration media (264) coupled downstream of and in fluid communication with the solids separation unit that filters the liquid effluent from the solids separation unit to produce a treated water stream (i.e. 64), wherein the metal-bearing filtration media comprises MnO2 i.e. “a bed of granulated resin-based manganese oxide (known in the art as "green sands")” (where the embodiment of Fig. 5 and C10/L28-54 best meets the claims and where the treatment is best described in detail with regard to the embodiment of Fig. 1, C3/L59-C5/L12, i.e. items 51, 52 and 64 cited above).
Thus Weakly discloses a EC unit -> a Solids Separation unit -> a Green Sand (metal bearing) unit. 
Weakly does not disclose (1) wherein the one or more pairs of EC cells apply a direct current voltage to the wastewater, as claimed; or (2) the metal-bearing filtration media pore size as claimed; (3) a resin treatment unit downstream of the RO unit as claimed.
However, with regard to (1) direct current EC cells, Arnaud discloses a system for removing dissolved metals from wastewater by electrocoagulation (Abstract) which comprises multiple EC cells (which may be considered multiple pairs) were in the EC cells apply a direct current voltage to the wastewater and are configured to ionize, wherein the ionized EC cell is configured to produce ions that enter into the wastewater (C4/L11-47, C5/L33-52; C7/L27-35; C11/L49-C12/L62).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly by substituting for the EC unit one as disclosed by Arnaud that uses DC ionization cells because this involves the simple substitution of known electrocoagulation filtration systems to obtain the predictable result of metals removal by electrocoagulation treatment.
With regard to (2) the metal-bearing filtration media pore size, Weakly is entirely silent to the pore size of the green sand used, however Bingjun discloses a resin-based manganese oxide heavy metal adsorbent wherein the mean pore size is 0.5-10 nm (Abstract, Claim 1, Examples/Embodiments). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud by using the resin-based manganese oxide adsorbent having a mean pore size is 0.5-10 nm as disclosed by Bingjun because this involves the simple substitution of known resin-based manganese oxide adsorbents to provide the predictable result of effective metal filtration.
With regard to (3) a resin treatment unit downstream of the RO unit, Weakly discloses that the application of the filter/process are to remove dissolved metals from water generally/broadly, including natural sources (C1/L16-43) and that “[o]ther filtration or adsorption media can also be used, as well as other filtration process variations depending on the metals being removed” C5/L27-37) but does not specifically disclose use of reverse osmosis. However Al-Sayed discloses that it is known to use green sand filtration (i.e. such as in Weakly) to pre-treat water being sent to reverse osmosis filtration i.e. for desalination, in order to remove iron in the feed water to prevent membrane fouling of groundwater reverse osmosis plant (Abstract; pg. 25 left column full papa; pg. 26, “Potassium Permanganate and Depth Filtration section”; pg. 27 “Manganese Greensand” Section).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud and Bingjun by additionally including a reverse osmosis unit downstream of the green sand filter as disclosed by Al-Sayed because green sand filtration is known to be used as a pre-treatment before reverse osmosis filtration to further purify water from a natural source, in order to remove iron in the feed water to prevent membrane fouling of groundwater reverse osmosis plant (Al-Sayed Abstract; pg. 25 left column full papa; pg. 26, “Potassium Permanganate and Depth Filtration section”; pg. 27 “Manganese Greensand” Section). This will result in “a reverse osmosis unit coupled downstream of and in fluid communication with the filter comprising a metal-bearing filtration media that performs a reverse osmosis treatment on the treated water stream to produce a reverse-osmosis treated water stream” as claimed.
Further Nadav discloses that it is known to use ion exchange resin treatment of RO permeate i.e. to removal remaining residual boron from seawater desalination (Abstract, throughout but especially “1. Introduction” and “2.2. Operation” sections).
Therefore it would have been obvious to one of skill in the art to modify the system of Weakly in view of Arnaud, Bingjun and Al-Sayed by additionally including a ion exchange Nadav because ion exchange resin filtration is known to be used as a post-treatment after reverse osmosis filtration to further purify water from a seawater source, in order to remove residual boron in the RO permeate to render it safe (Nadav Abstract, throughout but especially “1. Introduction” and “2.2. Operation” sections). This will result in “a resin treatment unit coupled downstream of and in fluid communication with the reverse osmosis unit configured to perform a resin polish treatment on the reverse-osmosis treated water stream to produce a resin-treated water stream” as claimed.

Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weakly in view of Arnaud, Bingjun and Al-Sayed and Nadav further in view of US2009/0038961A1 (hereinafter “Denton”).
Regarding claim 20 Weakly in view of Arnaud, Bingjun and Al-Sayed and Nadav discloses the system of claim 19 but does not disclose further comprising a water quality monitoring unit coupled downstream of and in fluid communication with the filter comprising a metal bearing filtration media that monitors the concentration of one or more contaminants in the treated water stream.
However Denton discloses a similar electrocoagulation system having a water quality monitoring unit 73/77 coupled downstream of and in fluid communication with the filter comprising a metal-bearing filtration media that monitors the concentration of one or more contaminants in the treated water stream (Fig. 1, [0034], [0058], and [0064]) wherein the water quality monitoring unit 71/72/73/77 is communicatively coupled to an information handling system 33 that receives data relating to the concentration of one or more contaminants in the treated water stream (Fig. 1, [0034], [0058], and [0064]).
prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud, Bingjun and Al-Sayed and Nadav by including a water quality monitoring unit coupled downstream of and in fluid communication with the filter comprising a metal bearing filtration media that monitors the concentration of one or more contaminants in the treated water stream as disclosed by Denton to monitor or record process information.
Regarding claim 21 Weakly in view of Arnaud, Bingjun and Al-Sayed and Nadav discloses the system of claim 1 but does not disclose (claim 7) wherein one or more components of the system are communicatively coupled to an information handling system at a remote location that receives data from the one or more components of the system and operates one or more components of the system.
However Denton discloses a similar electrocoagulation system wherein one or more components of the system are communicatively coupled to an information handling system (Computer 33) at a remote location (33 is pictured as separate/remote from the processing equipment) that receives data from the one or more components of the system and operates one or more components of the system; wherein the information handling system receives data relating to a concentration of one or more contaminants in the treated water stream (Fig. 1, [0034], [0058], [0064]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Weakly in view of Arnaud, Bingjun and Al-Sayed and Nadav by including an information handling system at a remote location that receives data from the one or more components of the system and operates one or more components of the system, wherein the information handling system receives data relating to a concentration of one or more Denton to monitor or record process information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773